Case: 11-50751       Document: 00512107454         Page: 1     Date Filed: 01/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 9, 2013
                                     No. 11-50751
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




EDGAR WENCEL RUIZ-VILLALOBOS,

                                                  Petitioner-Appellant,

versus

UNITED STATES OF AMERICA; WARDEN, RCDC III;
BUREAU OF PRISONS; GEO GROUP,

                                                  Respondents-Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 4:11-CV-20




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Edgar Ruiz-Villalobos, former federal prisoner # 58225-279, appeals the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-50751    Document: 00512107454     Page: 2   Date Filed: 01/09/2013

                                 No. 11-50751

denial of his 28 U.S.C. § 2241 petition challenging his exclusion from rehabili-
tation programs and halfway houses. Because he has been released from the
custody of the Bureau of Prisons, respondents’ motion to dismiss the appeal as
moot is GRANTED. See Calderon v. Moore, 518 U.S. 149, 150 (1996). Respon-
dents’ alternative motion for an extension of time to file their brief is DENIED
as unnecessary.
      The appeal is DISMISSED.




                                       2